Opinion filed August 3, 2017




                                           In The


          Eleventh Court of Appeals
                                        __________

                                  No. 11-16-00173-CR
                                      __________

                     JOSEPH SHELDON HOOD, Appellant
                                              V.
                        THE STATE OF TEXAS, Appellee


                        On Appeal from the 350th District Court
                                Taylor County, Texas
                            Trial Court Cause No. 11548-D


                         MEMORANDUM OPINION
      The jury convicted Appellant of the offense of possession of
methamphetamine, more than four grams but less than 200 grams.1 The jury found
the enhancement allegation to be “true” and assessed Appellant’s punishment at



      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2017)
confinement for forty years and a fine of $10,000. The trial court then sentenced
Appellant accordingly. On appeal, Appellant asserts two issues. We affirm.
                               I. Background Facts
      Wayne Cockerham, an officer and agent with the narcotics unit of the Taylor
County Sheriff’s Department, received information from a confidential informant
about an individual with an outstanding warrant.        The confidential informant
described the individual with the “blue warrant” as a white male who was closely
shaved or bald and “kind of look[ed] like [an] Aryan Brother,” and the informant
stated that the individual was standing next to a white Impala that was parked on the
west side of the Vineyard Apartments. Agent Cockerham along with other law
enforcement officials immediately proceeded to the Vineyard Apartments.
      A. Appellant’s Arrest
      Upon arrival, Agent Cockerham identified Appellant, a white male with a
closely shaved head sitting in a white Impala, the only Impala in the parking lot,
parked on the west side of the Vineyard Apartments. Agent Cockerham along with
other assisting officers approached the vehicle, identified Appellant, and asked
Appellant and his three female passengers to exit the vehicle. Agent Cockerham
received Appellant’s identification card and confirmed with dispatch that there was
an outstanding warrant for Appellant’s arrest. Agent Cockerham then arrested
Appellant.   While in police custody, Appellant disclosed to one of the law
enforcement officers that he had controlled substances on his person.           After
Appellant’s disclosure, Marvin Patterson, another officer with the narcotics unit of
the Taylor County Sheriff’s Department, retrieved a black pouch from the zipper
area of Appellant’s pants. The black pouch contained five plastic baggies. Three of
the baggies contained pills, and the other two contained a crystal-like substance that




                                          2
field-tested positive for methamphetamine. Lab tests confirmed that the substance
in the two baggies contained methamphetamine and weighed 5.08 grams.
        B. Motion to Suppress Hearing
        In Appellant’s motion to suppress, he alleged that his warrantless arrest and
the subsequent seizure of evidence violated the Fourth Amendment to the United
States Constitution, as well as the Texas Constitution and the Texas Code of
Criminal Procedure. At a hearing on the motion, Agent Cockerham testified that
Appellant’s arrest resulted from the confidential informant’s tip that Appellant had
an outstanding “blue” warrant for his arrest. Agent Cockerham testified that the
informant specified Appellant’s location as being on the west side of the Vineyard
Apartments. Although the informant did not refer to Appellant by name, he gave a
detailed description of Appellant as being a white male with a closely shaved or bald
head, and he said that Appellant was standing by a white Impala. Agent Cockerham
had utilized this same informant in the past and testified that his information was
“true and accurate.” Following this testimony, the trial court denied Appellant’s
motion as it related to the seizure of the evidence found on his person.
                                              II. Analysis
        In two issues, Appellant asserts that the trial court erred when it denied 2 his
motion to suppress in violation of the Fourth Amendment because law enforcement
(1) did not have a sufficient reasonable suspicion to justify an investigatory detention
and (2) did not obtain a warrant prior to his arrest. Appellant claims that his arrest
and subsequent seizure of the evidence on his person violated his rights under the
United States and Texas Constitutions, as well as the Texas Code of Criminal
Procedure.


        2
          We note that the trial court granted Appellant’s motion to suppress insofar as it related to a search
of the truck of the Impala. This appeals involves only that portion of the motion to suppress that was denied.


                                                      3
      A. Issue One: The trial court did not abuse its discretion when it denied
         Appellant’s motion to suppress because law enforcement had
         reasonable suspicion to investigate and detain Appellant.
      In his first issue, Appellant asserts that the trial court erred when it denied his
motion to suppress because law enforcement officials did not have reasonable
suspicion to justify their investigatory detention of Appellant. Appellant asserts that
the informant’s failure to refer to Appellant by name meant that his tip was a hunch
not supported by articulable facts. We review a trial court’s ruling on a motion to
suppress under a bifurcated standard of review. Carmouche v. State, 10 S.W.3d 323,
327 (Tex. Crim. App. 2000). We must affirm the trial court’s ruling if it is correct
under any theory of law applicable to the case. State v. Copeland, 501 S.W.3d 610,
613 (Tex. Crim. App. 2016); Romero v. State, 800 S.W.2d 539, 543–44 (Tex. Crim.
App. 1990). We give great deference to the trial court’s findings of historical facts
if the record supports the findings. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim.
App. 1997). Because the trial court is the exclusive factfinder, the appellate court
reviews evidence adduced at the suppression hearing in the light most favorable to
the trial court’s ruling. Carmouche, 10 S.W.3d at 328. We also give deference to
the trial court’s rulings on mixed questions of law and fact when those rulings turn
on an evaluation of credibility and demeanor. Guzman, 955 S.W.2d at 89. Where
such rulings do not turn on an evaluation of credibility and demeanor, we review the
trial court’s actions de novo. Id.
      A police officer may briefly detain a person to investigate possible criminal
activity, even if there is no probable cause, if the officer has reasonable suspicion to
believe there is possible criminal activity. Terry v. Ohio, 392 U.S. 1, 22 (1968);
Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). A police officer has
reasonable suspicion if he has specific, articulable facts that, when combined with
their rational inferences, would lead the officer to reasonably conclude that a person

                                           4
is, has been, or soon will be engaged in criminal activity. Ford, 158 S.W.3d at 492.
This standard evaluates whether there is an objective reason for the detention by
looking at the totality of the circumstances and ignores the subjective intent of the
officer. Wade v. State, 422 S.W.3d 661, 668 (Tex. Crim. App. 2013). Information
obtained from confidential informants may provide the basis for an officer’s
reasonable suspicion if there are additional facts that demonstrate the informant’s
reliability. Carmouche, 10 S.W.3d at 328–29; Ibarra v. State, 479 S.W.3d 481, 490
(Tex. App.—Eastland 2015, pet. ref’d); Smith v. State, 58 S.W.3d 784, 790 (Tex.
App.—Houston [14th Dist.] 2001, pet. ref’d) (“A confidential informant can provide
the requisite reasonable suspicion to justify an investigative detention so long as
additional facts are present to demonstrate the informant's reliability.”). “In this
regard, ‘the informant’s veracity, reliability, and basis of knowledge are highly
relevant.’” Padilla v. State, 462 S.W.3d 117, 124 (Tex. App.—Houston [1st Dist.]
2015, pet. ref’d) (quoting State v. Sailo, 910 S.W.2d 184, 189 (Tex. App.—Fort
Worth 1995, pet. ref’d)).
      Agent Cockerham testified that he drove to the west side of the Vineyard
Apartments after he received information from a confidential informant that there
was an individual there with a parole warrant. Although the confidential informant
did not identify Appellant by name or disclose how he knew about Appellant’s
warrant, Agent Cockerham was able to identify Appellant from the details the
informant provided. Agent Cockerham testified that he had used this particular
informant before and believed him to be reliable because this informant had provided
accurate information on previous occasions. Given these circumstances, the trial
court did not abuse its discretion when it denied Appellant’s motion to suppress.
The informant provided very specific details that Agent Cockerham used to
successfully identify Appellant, and this informant had provided accurate


                                         5
information to Agent Cockerham on previous occasions. We overrule Appellant’s
first issue.
       B. Issue Two: Appellant’s arrest was in accordance with a warrant,
          and the subsequent search of his person was valid.
       In his second issue, Appellant asserts that the trial court erred when it denied
his motion to suppress because the evidence seized was a result of a warrantless
arrest. Appellant relies on McCraw v. State for his contention that officers “arrested”
him when they constricted his liberty by surrounding his vehicle and holding him
until they determined that he had an outstanding warrant. See McCraw v. State, 117
S.W.3d 47, 53 (Tex. App.—Fort Worth 2003, pet. ref’d). We disagree with
Appellant’s characterization of the officer’s detention.
       Generally, courts look to several factors, including the length of the detention,
the amount of force used, and whether the officer conducted an investigation, to
determine whether a seizure constitutes an arrest or an investigatory detention. See
Woods v. State, 970 S.W.2d 770, 775 (Tex. App.—Austin 1998, pet. ref’d). A
determination of custody is made on an ad hoc basis, considering all the
circumstances. Shiflet v. State, 732 S.W.2d 622, 629 (Tex. Crim. App. 1985);
Myers v. State, 203 S.W.3d 873, 884 (Tex. App.—Eastland 2006, pet. ref’d).
       Regarding the length of the detention, the Court of Criminal Appeals stated
that “[u]nlike an investigative detention, where the seizure may end within a brief
period of time, the seizure involved in an arrest will not be brief.” Francis v. State,
922 S.W.2d 176, 178 (Tex. Crim. App. 1996). With regard to the force used in the
detention, “officers may use such force as is reasonably necessary to effect the goal
of the stop: investigation, maintenance of the status quo, or officer safety.” Rhodes v.
State, 945 S.W.2d 115, 117 (Tex. Crim. App. 1997); but see McCraw, 117 S.W.3d
at 53 (holding that a defendant was arrested when an officer blocked his van and



                                           6
ordered the defendant out of his vehicle at gunpoint). Finally, Texas jurisprudence
specifies that “where no investigation is undertaken the detention cannot be
considered investigatory and rises to the level of an arrest.” Burkes v. State, 830
S.W.2d 922, 925 (Tex. Crim. App. 1991).
      When Agent Cockerham arrived at the Vineyard Apartments, he and other
law enforcement officers approached Appellant’s vehicle from different directions
so as to ensure visibility of any potential weapons. Agent Cockerham then asked
Appellant for his identification; called dispatch to verify that Appellant had a warrant
for his arrest; and, after confirming his warrant status, handcuffed Appellant. There
is no indication in the record to suggest a lengthy or unnecessary delay from the time
that Appellant provided Agent Cockerham with his identification to the time that
dispatch confirmed Appellant’s active warrant. Additionally, although the use of a
higher level of force may elevate an investigatory detention into an arrest, such a
degree of force was absent in this circumstance. See Burkes, 830 S.W.2d at 925.
Agent Cockerham, Agent Patterson, and Sergeant Shay Bailey all testified at trial
that their weapons were not drawn.         The record is silent as to any additional
demonstrations of force—beyond asking Appellant and his passengers for
identification. Agent Cockerham was investigating an active-warrant claim, and
upon receiving confirmation of that active warrant, he arrested Appellant. Given the
circumstances, nothing in the record suggests that, prior to Appellant’s arrest
because of the active warrant, his liberty was restricted in a manner that violated the
Fourth Amendment. We overrule Appellant’s second issue on appeal.




                                           7
                             III. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                   MIKE WILLSON
                                                   JUSTICE


August 3, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         8